                                   STATEMENT IN
                             SUPPORT OF PROBABLE CAUSE

IN RE: James Franklin JONES



I,          Bryan Alvarez                , declare and state as follows:

     1. On March 6, 2020 at approximately 9:35 pm, Homeland Security Investigations (HSI) Special Agents
     (SAs) received a request for investigative assistance from United States Border Patrol Agents (BPAs) at
     the Laredo North Border Patrol Checkpoint located on Interstate 35 (135) at mile marker 29, in the
     Southern District ofTexas in reference to a human smuggling event. HSI SAs responded to the United
     States Border Patrol station to conduct interviews.

     2. HSI SAs responded to the checkpoint and interviewed BPAs. BPAs stated at approximately 8:55 pm,
     while working their assigned duties at to the checkpoint, a gray tractor towing a white trailer approached
     the primary inspection lane. BPAS conducted an immigration inspection ofthe driver, later identified as,
     James Franklin JONES, a United States Citizen (USC). During the immigration inspection, a BPA
     canine was alerting to presence ofconcealed humans or narcotics in the trailer. The BPAs removed the
     seal on the trailer doors and an inspection of the trailer resulted in the discovery of ninety (90)
     undocumented aliens (UDAs) concealed inside.

     3. HSI SAs approached JONES and advised him ofhis Miranda Warnings both verbally and in writing.
     JONES waived his Miranda Warnings both verbally and in writing. JONES, a resident of San Antonio,
     TX, stated he received a call from an individual JONES identified as "Roy" and was asked to drive to
     Laredo, TX and pick up a tractor and trailer and to deliver the trailer to Dallas, TX. JONES stated he was
     supposed to drive the tractor back to San Antonio, TX where "Roy" was to pay him $800. JONES stated
     he had driven for "Roy" a few times before this. One trip was from Laredo, TX to Dallas, TX, but the
     other trips were from Houston, TX or San Antonio, TX, but the destination was always Dallas, TX.
     JONES stated he would pick up a tractor and trailer, drive to Dallas, TX, drop the trailer, and return the
     tractor to San Antonio. JONES stated the last time he did this he dropped the trailer off at a Walmart. He
     was told that a different tractor would pick the trailers up and take them to their final destinations.
     JONES stated he believed the trailer he was hauling this time was filled with vehicle transmissions, but
     there was no legitimate bill oflading found in the tractor for any equipment to be taken to Dallas, TX nor
     were there auto parts or merchandise of any kind found in the trailer. JONES stated he picked up the
     truck on a dead end road in the Killam Industrial area in Laredo, TX. JONES, a commercial driver, stated
     he had forgotten his logbook in San Antonio, TX. JONES allowed SAs to view his call history. There
     were numerous calls that had taken place between JONES and a Kenneth Tenay between 8:00 pm to
     approximately 8:45pm. Additionally, there were several missed calls from Tenay after approximately
     8:45pm. JONES stated the person calling from Tenay's number was "Roy".

     4. SAs used investigative databases to check the cellphone number saved as Kenneth Tenay and found
     the phone number to be registered to a Kenneth Tenay. Through investigative databases SAs located
     Kenneth Tenay's photograph and presented it to JONES in the form ofa six-person photo array. JONES
     was able to identify the individual as Kenneth Tenay, a man JONES claimed to know for several years.
     JONES stated he met Tenay through a company JONES had previously worked for. JONES stated he
     has met "Roy" in person and stated "Roy" and Tenay were not the same person but was unable to explain
     why "Roy" was calling JONES from Tenay's number. JONES described "Roy" as an older heavy-set
     Hispanic male with a buzz cut and a build and TENAY is an older skinny Caucasian male. SAs checked
     the cellphone number ofthe cellular phone JONES claimed was his and the number also came back
     registered to Kenneth Tenay.
